DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed October 16, 2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/16/2020 and 12/13/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9, 12, 15-16, 18, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Estes et al (hereinafter Estes) (US 2017/0318444).
	Regarding claims 1, 8, 15, Estes discloses a computer-implemented method (device) (see abstract), comprising: 
	obtaining an indication of an intruder in a first detection zone (notification obtained indicates an armed intruder to be within a first stationary geofence) (abstract; para. 0006); 
	determining a current location of the intruder (notification sent indicating intruder to the alert center 102, that is, location tracking system of the communication device to determine intruder location as relative to the stationary geofence 106) (para. 0042, 0045, 0055); 
	determining a direction of travel of the intruder (intruder travel direction for instance, from the stationary geofence 204 and/or the stationary geofence 208 and in response to either notification from the school personnel SP, the alert center 102 may provide an emergency alert to the LEOs determined to be within the stationary geofence 204 and/or the stationary geofence 208) (para. 0071); 
	generating an alert area comprising a geographic location in the direction of travel of the intruder (intruder travel direction for instance from area or zone 204 or 208, whereby an LEO may receive one emergency alert while in one geographical area and receive another emergency alert while in another geographical area, fig. 2; para. 0070, 0071.  Note, the stationary geofences may include a geographic area in multiple states (e.g., bordering states), counties, etc., for e.g., a virtual perimeter of a stationary geofence may extend into state to state); 
	identifying at least one user associated with the alert area (a user for instance, a school personnel (SP) near school geofence 202 indicate alert for an intruder within geo fence 204, fig. 2; para 0070); 

	transmitting (sending out alert) the alert to at least one computing device associated with the at least one user (for instance law enforcement officer (LEO) and alert center server 102), wherein the alert causes a computing device to provide the at least one notification irrespective of any alert-inhibiting state of the computing device (paras. 0009, 0070, 0071, 0072).  Estes further discloses computing device further includes one or more processors and software application stored in the memory for execution by the one or more processors (para. 0008).  Additionally and/or alternatively, the computer-readable instructions for performing the methods may be stored on a non-transitory computer-readable medium (para. 0073).
	Regarding claims 2, 9, 16, Estes discloses determining the direction of travel of the intruder by obtaining an indication of the intruder in a second detection zone distinct from the first detection zone (two stationary geofences encompassing a school, and two other stationary geofences encompassing another school, para. 0038); 
determining a relative location of the second detection zone to the first detection zone (zone 106 relative to zone 102 of school zone 106); and 
determining the direction of travel based on the relative location of the second detection zone to the first detection zone (zone of school A and school B having zones of travel 202, 204, 206, 208, para. 0049, 0069).  
	Regarding claims 5, 12, 18, Estes discloses obtaining an indication that the intruder has entered a second detection zone (a second stationary geofence), wherein the first detection zone is located before a border (geofence) and the second detection zone is located beyond the border (process includes determining whether one or more of a first plurality of communication devices are within a second stationary geofence different than the first stationary geofence, see figs. 1, 2); 
generating a second alert to a community of users (users such as LEOs and SPs associated with a zone, figs. 1, 2)) associated with the border; and 
transmitting the second alert to at least one computing device associated with the community of users associated with the border (send the emergency alert to the communication device(s) determined to be within the second stationary geofence in response to a notification sent by one of the first plurality of communication devices) (paras. 0009, 0037).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 13, 14, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al (hereinafter Estes) (US 2017/0318444) in view of Lipowski et al (hereinafter Lipowski) 2019/0166457).
	Regarding claims 6, 13, 19, Estes discloses limitation analyzed above in claim 1.  Estes further discloses communication devices may include any suitable communication device able to communicate via a communication network including, for example, smartphones, tablet computers, etc., the communication devices may be mobile, fixed to a wall or other structures, etc.  Estes however does not expressly disclose wherein the indication that the intruder is located in the first detection zone comprises sensor data captured using at least one sensor selected from the group consisting of cameras, motion detectors, pressure sensors, microphones, and infrared sensors.  Lipowski discloses a user of a mobile device (element 115) can select the user-generated media input 935 to provide or capture media related to the alert event, the mobile alert application 218 operating on a plurality of the mobile devices 115 may initiate the mobile device 115 camera and/or microphone in response to the selected of the user-generated media input 935 (paras. 0178, 0194).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art finding in Lipowski of sensor data captured using sensor such as camera, although not necessarily in a single prior art reference with the prior art finding of known communication devices of Estes that may include any suitable communication device noted above able to communicate via a communication network and finding that in combination the combined elements as claimed by known methods, each element merely performs the same function as it does separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable and that the user-captured data may then be transmit to alert generation server 105 indicating that a nearby alert event was occurring.  
	Regarding claims 7, 14, 20, Estes discloses limitation analyzed above in claim 1.  Estes does not disclose wherein the at least one notification is selected from the group consisting of an audible notification, a visual notification, and a haptic notification.  Lipowski discloses alert notifications can be output to a user through a user interface, or using other output components of the mobile device such as auditory or tactile feedback.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lipowski with the process of Estes for the benefit of provide alert to user of events occurring in their vicinity.  

Allowable Subject Matter
Claims 3-4, 10-11, 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.